DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and response filed on 09/22/2021 have been received and entered into the case record.
Claim 3 has been canceled.
Claims 21-25 are newly added.
Claims 1, 2, 4, 5, 12, 14, 18 and 19 are amended.
Claims 1, 2 and 4-25 are pending in the application and examined on the merits.

 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1, 2, 4-6, 8, 9, 10, 12-18 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (2008. J Artif Organs 11:141–147) as evidenced by Shimizu et al. (2002. Circ Res. 90:e40-e48) in view of Kino-oka et al. (2013. Journal of Bioscience and Bioengineering 115(1): 96-99; IDS Reference No. 2 filed on 07/25/2019) and Hiltz (1999. Endod Dent Traumatol 7(2): 69-72.)
Regarding Claim 1, 2, 12, and 13, Kobayashi et al. teaches a co-culture of fibroblast and endothelial progenitor sheets (i.e. two or more types of cells seeded onto a cell sheet) for the purpose of cell sheet transplantation to improve heart function (p. 142). 5×105 fibroblast cells were seeded in temperature responsive culture dishes and 1×105 isolated EPCs were seeded over the 6-day-cultured confluent fibroblasts on the temperature-responsive culture surfaces therefore forming a cell culture sheet of two types of cells (p. 142). Kobayashi et al.’s method of preparing, harvesting and stacking said sheets as evidenced by Shimizu et al. comprises washing (i.e. soaking) the cell culture sheets in Hank’s solution (i.e. low nutrient isotonic solution) after separating them from the cell culture substrate before stacking a plurality of the sheets together (Kobayashi et al., p. 142; Shimizu et al., p. 2). However, Kobayashi does not teach that the after being soaked with HBSS the desired cell type is higher nor that the constituent cell types are fibroblasts and the desired are myoblasts.
Kino-oka et al. teaches a co-culture of human skeletal muscle myoblasts (HSMMs) and human skeletal muscle fibroblasts (HSMFs) on a dedrimer immobilized surface in order to explore preferential growth of the HSMM in the presence of HSMFs (p. 96). The co-culture comprised 54% HSMMs and 46% HSMFs at a seeding density of 1.0 x 103 cells/cm2 in 8-well plates with a surface area of 10.5 cm2 each (p. 96). Kino-oka et al. teaches that a large number (1 x 106-9 cells) of HSMMs are required for a practical preparation of HSMMs sheets which are achieved by cell expansion and that the contamination of these cells with HSMFs is hard to avoid. HSMFs have an extensive potential for growth compared to that of myoblasts which leads to an undesireably smaller HSMM population at the end of the cell expansion process (p. 96). Many researchers have attempted to improve the final population balance between HSMM and HSMFs, however Kino-oka et al. describes a method wherein preferential growth is achieved in co-culture  without additional reagents in the medium by promotion of spontaneous 
Hiltz teaches various storage solutions such as HBSS wherein fibroblasts are maintained for H.B.S.S. was extremely effective for 24 hours with 71.3% vital cells remaining. At 48 hours, the percentage of vital cells dropped to 38.0% and by 120 hours no cells survived (Abstract).
It would have been obvious to one of ordinary skill in the art to improve the final population balance of HSMMs and HSMFs as taught by Kino-oka et al. in the method of producing sheet shaped cell cultures comprising two types of cells as taught by Kobayashi et al. via a soak in an isotonic solution such as HBSS as taught by Hiltz with a reasonable expectation of success. An artisan would first be motivated to substitute skeletal muscle myoblasts for endothelial progenitor cells thereby obtaining a sheet cell culture of myoblasts and fibroblasts because sheet transplantation of myoblasts has been described in previous studies as a strategy to enhance engraftment and functionality of the implantation site (Kino-oka et al., p. 96). An artisan would then be further motivated to modify a sheet cell culture wherein that modification is reducing the number of fibroblasts within the ratio of myoblasts to fibroblasts because HSMFs have an extensive potential for growth compared to that of myoblasts which leads to an undesireably smaller HSMM population at the end of the cell expansion process and in order to form myoblast sheets large numbers of HSMMs are required from the cell expansion (p. 96). Furthermore, Hiltz teaches that the viability of fibroblasts when submerged in HBSS decreases until at 120 hours there are no more viable fibroblasts (Abstract). Therefore it would be obvious that the concentration of fibroblasts would go down after soaking in HBSS.
Regarding Claim 4, Kobayashi et al. teaches that the sheet shaped cell culture is a sheet shaped cell culture on a substrate (Abstract, p. 142). 
Regarding Claim 5, Kobayashi et al. teaches that the myoblast sheets are separated from the cell culture substrate (p. 142). 
2 and are then put on the polypropylene supporting sheets (Shimizu et al, Figure 1, p. 3-4).
Regarding Claim 8, Kobayashi et al. utilizes the method of Shimizu et al. to stack the described single layer sheets (Kobayashi et al., p. 142). The single sheets are stacked into triple layer constructs (p. 143, Figure 1a).
Regarding Claim 9, Kobayashi et al. as evidenced by Shimizu et al. teaches that the low isotonic solution utilized in washing the myoblast sheets is Hanks Solution (i.e. Hanks Balanced Salt Solution) (Shimizu et al.; p. 2).
Regarding claim 10, the above combination of  myoblasts and fibroblasts as taught by Kino-oka et al. in the method of producing sheet shaped cell cultures comprising two types of cells as taught by Kobayashi et al. via a soak in an isotonic solution such as HBSS as taught by Hiltz teach that by 120 hours all fibroblasts are non-viable. Thus one of ordinary skill in the art would be motivated to let the sheet culture soak for 120 hours (i.e. between 24 and 150).
Regarding claim 14, Kobayashi as evidenced by Shimizu et al. teaches that in their method the sheet cell cultures were cultured in an aqueous media which contained at 54% of the media a balanced (i.e. isotonic) salt solution, 6% FBS, 40% Medium 199 (i.e. a basal isotonic media) 0.2% penicillin-streptomycin solution and glucose before detaching themselves and floating in the media (i.e. soaked before separation from the substrate) (Shimizu, p. 2)
Regarding claim 15, Kobayashi as evidenced by Shimizu et al. teaches that the square sheets when removed contract from 5.98 +/- 0.12 to 1.16 +/- 0.08 cm2 (Shimizu et al, Figure 1, p. 3-4).
Regarding claim 16, Kobayashi as evidenced by Shimizu et al. teaches that the square cell culture sheets produced can have an area of 5.98 +/- 0.12 cm2  when produced by the method of Shimizu (i.e. the produced cell sheet culture has an area of not less than 6 cm2) (Shimizu et al, Figure 1, p. 3).
Regarding claims 17 and 18, Kobayashi teaches that the cell sheets are stacked together (p. 142).

Regarding claim 25, as seen above in claims 23 and 24, it would be obvious to select 120 hours to maximize the myoblasts and minimize the fibroblasts. Hiltz teaches that at 48 hours, the percentage of vital fibroblast cells dropped to 38.0% and at 120 hours there are no viable cells, thus it would be a case of routine optimization to stop soaking between 48 and 120 (which overlaps with the claimed range of 24 to 72), depending on the % of viable fibroblasts an artisan would want in their sheet cell culture.
Therefore the invention as a whole would have been obvious to one of ordinary skill in the art.



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (supra) as evidenced by Shimizu et al. (supra) in view of Kino-oka et al. (supra) and Hiltz (supra) as applied to claims 1, 2, 4-6, 8, 9, 10, and 23-25 and in further view of Hata et al. (2006. J Thorac Cardiovasc Surg 132(4):918-24).
As illustrated in the above 103 rejection in regards to claims 1-6 and 8, the teachings of Kobayashi et al., Shimizu et al. and Kino-oka et al. make obvious a method for producing cell culture sheets of myoblasts and fibroblasts wherein the ratio of fibroblasts to myoblasts is altered to reduce the number of fibroblasts and the sheets are soaked in an isotonic, low nutrient solution (i.e. Hanks Balanced Salt Solution). Regarding claim 7, these references teach that the area of the sheets produced can range from 5.98 +/- 0.12 (i.e. not less than 6 cm2), however after separation the sheets contract to 1.16 +/- 0.08 cm2 (Shimizu et al, Figure 1, p. 3-4).
2 to 12.57cm2; not less than 6cm2 after separation) and were approximately 90 micrometers thick. (p. 919).
It would have been obvious to one of ordinary skill in the art to produce skeletal myoblast sheets with an area not less than 6 cm2 after separation from a culture substrate as taught by Hata et al. utilizing the method made obvious by Kobayashi et al., Shimizu et al. and Kino-oka et al. with a reasonable expectation of success. An artisan would be motivated to obtain sheets with an area not less than 6 cm2 as it has been shown that myoblast sheets with a diameter of 30 to 40 mm (i.e. areas of 7.07 cm2 to 12.57cm2) are successful in improved cardiac performance and remodeling (Abstract, p. 919). 
Therefore the invention would have been obvious to one of ordinary skill in the art.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (supra) as evidenced by Shimizu et al. (supra) in view of Kino-oka et al. (supra) and Hiltz (supra) as applied to claims 1, 2, 4-6, 8, 9, 10, and 23-25  above, and in further view of Malhorta (2011. British Dental Journal 211: 29-33).
As illustrated in the above 103 rejection in regards to claims 1-6 and 8, the teachings of Kobayashi et al., Shimizu et al. Kino-oka et al., and Hiltz make obvious a method for producing cell 
Malhorta teaches various solutions such as saliva, milk, Hank’s Balanced Salt Solution (HBSS) and ViaSpan used in dentistry for the storage of avulsed teeth in order to maintain them for transplantation (Abstract). Malhorta teaches that HBSS is considered the gold standard of storage solutions and maintain cellular vitality for an extended period of storage which is up to 48 hours (i.e. 24 to 150 hours) (p. 30, Table 2). Malhorta further states that strong evidence in the literature indicates a significant improvement in the clinical performance of transport media when used in a chilled state or at lower temperatures such as 4 degrees Celsius (i.e. 2 to 8 degrees Celsius). (p. 29).
It would have been obvious to store the cell sheet produced by the method made obvious by Kobayashi et al., Shimizu et al., Kino-oka et al., and Hiltz in HBSS for up to 48 hours at a temperature of 4 degrees Celsius as taught by Malhorta with a reasonable expectation of success. An artisan would be motivated to utilize HBSS for up to 48 hours at a temperature of 4 degree Celsius as HBSS has been shown to maintain the cellular vitality for extended periods of time up to 48 hours and the low temperatures and chilled state have shown a significant improvement in the clinical performance of transport media (Malhorta, p. 29-30).
Therefore the invention as a whole would have been obvious to one of ordinary skill in the art.


Therefore the invention would have been anticipated by the time of the effective filing date.


Claims 19, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al (2002. Circ Res. 90:e40-e48) in view of Hiltz (supra)
6 cells/dish (i.e. seeding a cell population on a culture substrate at a density capable of forming a sheet-shaped cell culture without substantial proliferation) (p. 2). The population was then cultured for 4 days (i.e. subjecting to a sheet-forming culture) on thermoresponsive cell culture dishes wherein the sheets were detached (i.e. separated from the substrate) via lowering the cell temperature and then washing the cell culture sheet with Hanks solution (i.e. low nutrient isotonic solution) (p. 2).
Hiltz teaches various storage solutions such as HBSS wherein fibroblasts are maintained for H.B.S.S. was extremely effective for 24 hours with 71.3% vital cells remaining. At 48 hours, the percentage of vital cells dropped to 38.0% and by 120 hours no cells survived (Abstract).
It would be obvious to one of ordinary skill in the art to soak the sheet of Kobayashi et al. in HBSS for 120 hours as taught by Hiltz with a reasonable expectation of success. An artisan would be motivated to soak the sheet for 120 hours as Hiltz teaches that fibroblast cell viability goes down to zero (Abstract). Thus selecting endothelial progenitor cells as the desired cell type to enrich.
Regarding claim 20, Shimizu et al. teaches that in their method the sheet cell cultures were cultured in an aqueous media which contained at 54% of the media a balanced (i.e. isotonic) salt solution, 6% FBS, 40% Medium 199 (i.e. a basal isotonic media) 0.2% penicillin-streptomycin solution and glucose before detaching themselves and floating in the media (i.e. soaked before separation from the substrate).
Therefore the invention would have been anticipated by the time of the effective filing date.


Response to Arguments



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010.  The examiner can normally be reached on Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        

/TAEYOON KIM/Primary Examiner, Art Unit 1632